Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/767,585 SILICONE TUBE COUPLED BABY FEEDING BOTTLE filed on 5/27/2020.  Claims 1-3 are allowed.  
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a silicone tube coupled baby feeding bottle, wherein an assembly portion configured to protrude from an outside of a top of a feeding bottle body and to have a ring-shaped assembly groove a stop protrusion portion configured to extend horizontally from an outside of a bottom of the feeding bottle body and a coupling protrusion portion configured to extend vertically are formed; and a silicone tube formed in a vertical hollow structure and such that a valve filling and discharging air is formed in one side thereof is fitted into an outside of the feeding bottle body; an upper end of the silicone tube is formed to be in inwardly thicker than the tube, forms a ring coupling portion having a large ring-shaped cross-section and high elasticity, and is coupled to the assembly groove of the assembly portion in a sealed manner by being inserted to come into close contact with the assembly groove of the assembly portion and a lower end of the silicone tube forms a horizontally bent portion  inward, and is coupled in a sealed manner by locating the horizontally bent portion under the stop protrusion portion and then pressing the horizontally bent portion with the sealing cap screwed to the coupling protrusion portion.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        12/7/21